Citation Nr: 0842590	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1955 to July 1958.  He had subsequent service in the 
Texas Air National Guard until his retirement in December 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

In July 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

However as a result of the additional development, the claim 
is again REMANDED to the RO via the Appeals Management Center 
in Washington, DC. 


REMAND 

The service treatment records for the period of active duty 
from February 1955 to July 1958 do not document bilateral 
hearing loss.    

Records of the Texas Air National Guard from 1958 to 1992 
show periods of active duty for training and inactive duty 
for training.  The evidence also shows that from 1958 until 
1992 the veteran was a full time civilian employee of the 
Texas Air National Guard.



The treatment records of the Texas Air National Guard show 
right ear hearing loss has been consistently documented since 
June 1976, which does not fall during a period of active duty 
for training or a period of inactive duty training.  Except 
for a single abnormal audiogram in 1974, left ear hearing 
loss was not otherwise shown from 1976 to 1991.  

On VA examination in April 2004, the veteran stated his 
duties in the Air National Guard were the same as those 
performed in his civilian capacity.  The veteran reported 
that most of the excessive noise exposure occurred during the 
performance of his duties in a civilian capacity.  The 
examiner expressed the opinion that it was less likely than 
not that the veteran's hearing loss was related to military 
noise exposure, but aggravation was not addressed. 

As service connection may be granted for a disability 
resulting from disease or injury aggravated while performing 
active duty for training or from injury aggravated while 
performing inactive duty training, the record raises the 
question of whether pre-existing hearing loss was aggravated 
by active service. 

In light of the above, a VA examination and medical opinion 
is necessary to decide the claim.  Therefore, under the duty 
to assist, 38 C.F.R. § 3.159, this case is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
audiology examination to determine 
whether the current right hearing loss as 
shown in the records of the Texas 
National Guard is at least as likely as 
not aggravated by veteran's noise 
exposure during periods of annual active 
duty for training or one weekend a month 
of inactive duty training from 1976 to 
1991.  The claims file must be made 
available to the examiner for review.



Considering accepted medical principles 
pertaining to the history, manifestation, 
clinical course, and character of the 
pre-existing right ear hearing loss, did 
right ear hearing loss permanently 
increase in severity, that is, a 
worsening of the underlying condition, 
beyond the natural progression, during 
annual active duty for training or one 
weekend a month of inactive duty training 
from 1976 to 1991.  

The examiner is asked to comment on the 
clinical significance that the veteran's 
duties in the Air National Guard were the 
same as those performed in his civilian 
capacity and the veteran has stated that 
most of the excessive noise exposure 
occurred during the performance of his 
duties in a civilian capacity. 

As for left ear hearing loss, the 
examiner is asked to express an opinion 
on whether a single abnormal, left ear 
audiogram in 1974 constitutes pre-
existing hearing loss although subsequent 
audiograms from 1976 to 1991 do not show 
left ear hearing loss under 38 C.F.R. 
§ 3.385 for the purpose of VA disability 
compensation. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 






2. After the above development has been 
completed, adjudicate the claim of 
service connection for bilateral hearing 
loss, considering all the evidence 
record.  If the benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).






 Department of Veterans Affairs


